DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/22/2022 has been entered.

Response to Amendment
Arguments/amendments were filed 4/7/2022. Currently claim 66 is amended, claims 1-65, 78 and 80-82 are cancelled. Claims 66-77, 79 and 83-88 are pending and are being addressed in this action. Claims 69, 72 and 86-88 have been withdrawn. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 66-68, 70-71, 73-77, 79 and 83-85 are rejected under 35 U.S.C. 103 as being unpatentable over Burda (20080103367) in view of Keller (WO 2013022854).

As to claim 66, Burda discloses: A device (see figure 1-3) comprising: i) a ring (34) having an outer surface (70) and an inner surface (see figure below), and the ring is coupled with a rigid material (ring 32 is made of polypropylene see paragraph 0076) configured to fix the polymer in place (32 is placed around 34 and helps keep it in place via its interaction with 12); ii) a posterior surface (see figure below, where 76 is pointing in figure 3) connecting said outer surface and said inner surface (connects the surfaces, see figure 3), wherein said posterior surface is defined by an inner and outer diameter (see figure 3) and said posterior surface comprises a pattern (grooves 88A/90a and 88n/90n); iii) a distinct internal edge (see figure below) positioned on said posterior surface at an edge of said inner surface; iv) a channel (see sealing array grooves in surface, figure 3) on the posterior surface of said ring; and v) an extendable handle (54) with an internal lumen (94) attached to said ring wherein said lumen connects to the channel on the posterior surface of the ring (paragraph 0079 and figure 3).
Burda fails to directly disclose: wherein the ring is made from a polymer selected from the group consisting of: medical grade silicone, hydrophobic acrylic, and hydrophilic acrylic. Examiner notes Burda discloses the ring 34 can be made of any flexible material that can be over molded (paragraph 0078),
In the same field of endeavor, namely medical eye sealing devices, Keller teaches that its well known to make inner sealing rings out of over molded silicone (paragraph 0093). Examiner notes the silicone used in Keller is seen to be medical grade since it is used in a medical procedure where it directly touches tissue. 
Because applicants claimed materials do not provide any specific benefit for solve any state problem, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the inner sealing ring 34 out of silicone as taught by Keller, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 
Burda further fails to disclose: said posterior surface comprises a micropattern. Burba does however mention that rings with various diameters can be utilized. Burba further discloses that the ring 34 can be used in many types of procedures (see paragraph 0016 and 0087). Examiner notes the definition in the applicant’s specification for micro pattern is “millimeter, micrometer and or nanometer scale surface modifications” (see paragraph 0033 of applicant’s pgpub). Examiner is taking the stance that depending on the size of the patients eye and the procedure the device is being used for, that the size of the pattern and the grooves is a result effective variable wherein having a pattern/groove structure be to large would cause less of the grooves to be in contact with the tissue and thus have a less effective seal and where having a pattern/groove structure be too small would increase the risk of damaging the eye tissue due to the excessive friction caused by the excessive amount of grooves.
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the groove/pattern a micro pattern with micro grooves in millimeters in order to provide sufficient sealing ability for the ring without causing damage to tissue of an average patients eyeball, since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 


    PNG
    media_image1.png
    634
    1315
    media_image1.png
    Greyscale


As to claim 67, the combination of Burda and Keller discloses the invention of claim 66, the combination further discloses: wherein the internal edge is at the inner diameter of said posterior surface (see figure 3). 

As to claim 68, the combination of Burda and Keller discloses the invention of claim 66, the combination further disclose: wherein the internal edge is a squared edge (see explanation below and annotated figure above). Examiner notes the edge seen above is seen to be a squared edge. Since no specific definition of the term, “squared edge” was provided in applicant’s specification, examiner is interpreting this term to mean in the shape of a square. The edger shown above is seen to be in the shape of a square. 
In the alternative, even if the edge of Burda is not seen to be a squared edge, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the internal edge of Burda to be a squared edge in order to fit the particular procedure being done since this claimed dimension of the ring does not change the rings ability to treat the eye. Since applicant has not given any criticality to why the dimension disclosed has any importance to the function of the claimed device (see paragraphs 0010, 0012, 0014 and 0018 of applicants specification, also see these paragraphs because other edges are listed besides square), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777. 

As to claim 70, the combination of Burda and Keller discloses the invention of claim 66, the combination fails to directly disclose: wherein the posterior surface is defined by said inner diameter of at least 4.3 millimeter and said outer diameter is greater than 7.8 millimeters.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the ring in Burda have an inner diameter of at least 4.3 millimeters and an outer diameter greater than 7.8 milimeters in order to fit the particular procedure being done since this claimed dimension of the ring does not change the rings ability to treat the eye. Since applicant has not given any criticality to why the dimension disclosed has any importance to the function of the claimed device (see paragraphs 0010, 0012, 0014 and 0018 of applicants specification), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777. 

As to claim 71, the combination of Burda and Keller discloses the invention of claim 66, the combination fails to directly disclose: wherein the posterior surface is defined by said an inner diameter is between 6.0 millimeters-4.75 millimeters.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the posterior surface of the ring in Burda have an inner diameter between 6.0 millimeters-4.75 millimeters in order to fit the particular procedure being done since this claimed dimension of the ring does not change the rings ability to treat the eye. Since applicant has not given any criticality to why the dimension disclosed has any importance to the function of the claimed device (see paragraphs 0009-0010, 0012, 0014 and 0018 of applicants specification), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777. 

As to claim 73, the combination of Burda and Keller discloses the invention of claim 66, the combination further discloses: wherein said inner surface has an inner diameter and said outer surface has an outer diameter (see figure below). 

    PNG
    media_image2.png
    693
    985
    media_image2.png
    Greyscale


As to claim 74, the combination of Burda and Keller discloses the invention of claim 66, the combination fails to directly disclose: wherein said ring has a 6.5 millimeter outer diameter and 5.5 millimeter inner diameter. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the ring in Burda have a 6.5 millimeter outer diameter and 5.5 millimeter inner diameter in order to fit the particular procedure being done since this claimed dimension of the ring does not change the rings ability to treat the eye. Since applicant has not given any criticality to why the dimension disclosed has any importance to the function of the claimed device (see paragraphs 0010, 0012, 0014 and 0018 of applicants specification), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777. 

As to claim 75, the combination of Burda and Keller discloses the invention of claim 66, the combination fails to directly disclose: wherein a height of the device is less than the distance between the inner ring surface and outer ring surface.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the height of the device less than the distance between the inner ring surface and outer ring surface in order to fit the particular procedure being done since this claimed dimension of the ring does not change the rings ability to treat the eye. Since applicant has not given any criticality to why the dimension disclosed has any importance to the function of the claimed device (see paragraphs  0010, 0012, 0014 0016 of applicants specification), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777. 

As to claim 76, the combination of Burda and Keller discloses the invention of claim 66, the combination fails to directly disclose: wherein said internal edge of said ring is right angled in relation to the posterior surface of said ring. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the internal edge of said ring right angled in relation to the posterior surface of said ring in order to fit the particular procedure being done since this claimed dimension of the ring does not change the rings ability to treat the eye. Since applicant has not given any criticality to why the dimension disclosed has any importance to the function of the claimed device (see paragraphs 0009-0010, 0012, 0014 and 0016 of applicants specification, also note that applicant says other angles are possible), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777. 

As to claim 77, the combination of Burda and Keller discloses the invention of claim 66, the combination fails to directly disclose: wherein said internal edge of said ring is 70-110 degrees in relation to the posterior surface of said ring. Examiner notes the exact angle of the internal edge is not known. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the internal edge of said ring 70-110 degrees in relation to the posterior surface of said ring in order to fit the particular procedure being done since this claimed dimension of the ring does not change the rings ability to treat the eye. Since applicant has not given any criticality to why the dimension disclosed has any importance to the function of the claimed device (see paragraphs 0009 of applicants specification, also note that applicant says other angles are possible), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777. 

As to claim 79, the combination of Burda and Keller discloses the invention of claim 66, the combination further discloses: wherein the ring is flexible (see examiner note below). Examiner notes the silicone in which the combination will be made of is an elastomer which are flexible. Furthermore, Burda dioceses the ring to be flexible (abstract). 

As to claim 83, the combination of Burda and Keller discloses the invention of claim 66, the combination further discloses: wherein said rigid material is selected from the group consisting of polypropylene and nitinol (polypropylene, see paragraph 0076). 

As to claim 84, the combination of Burda and Keller discloses the invention of claim 66, the combination further discloses: wherein said ring is compressible (seen to be compressible since it is flexible and can fit inside outer ring 32). 

As to claim 85, the combination of Burda and Keller discloses the invention of claim 66, the combination further discloses: wherein said ring is compressible and after being compressed the ring returns to the ring shape (see explanation below). The ring in the current combination is made of an elastomer, and thus is structured to be compressed and to return to an original ring shape. 

Response to Arguments
Applicant's arguments filed 4/7/2022 have been fully considered but they are not persuasive. As to the arguments regarding that the combination of Burda and Keller fail to disclose the micropattern amendment, examiner disagrees. After further consideration, Burda is seen to teach putting grooves on the posterior surface of the device. Burba further mention that rings with various diameters can be utilized and that the ring 34 can be used in many types of procedures (see paragraph 0016 and 0087). Examiner notes the definition in the applicant’s specification for micro pattern is “millimeter, micrometer and or nanometer scale surface modifications” (see paragraph 0033 of applicant’s pgpub). Examiner is taking the stance that depending on the size of the patients eye and the procedure the device is being used for, that the size of the pattern and the grooves is a result effective variable wherein having a pattern/groove structure be to large would cause less of the grooves to be in contact with the tissue and thus have a less effective seal and where having a pattern/groove structure be too small would increase the risk of damaging the eye tissue due to the excessive friction caused by the excessive amount of grooves. Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the groove/pattern a micro pattern with micro grooves in millimeters in order to provide sufficient sealing ability for the ring without causing damage to tissue of an average patients eyeball, since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH G. HERBERMANN whose telephone number is (571)272-6390. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICH G HERBERMANN/Primary Examiner, Art Unit 3771